NUMBER 13-21-00098-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                     EX PARTE KARLA MARLEN DELEON


                   On appeal from the 464th District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Benavides and Silva
             Memorandum Opinion by Justice Benavides

      By one issue, appellant Karla Marlen DeLeon challenges the trial court’s denial of

her petition for writ of habeas corpus requesting modification of her bond conditions. See

generally TEX. CODE CRIM. PROC. ANN. art. 11.01. She complains the trial court erred by

refusing to remove the global positioning system (GPS) ankle monitor imposed when her

initial bond amount was reduced. We affirm.

                                  I.     BACKGROUND

      DeLeon is under indictment for the murder of her husband, Hector DeLeon. See
TEX. PENAL CODE ANN. § 19.02. The date of the alleged offense was December 8, 2019.

Bond was initially set at $1,000,000. On December 11, 2019, DeLeon’s bond was lowered

to $100,000 with active GPS monitoring.1

        On June 29, 2020, DeLeon filed a motion to modify her bond conditions, asking for

the removal of the GPS ankle monitor. She stated that she had previously been diagnosed

with squamous cell carcinoma in 2019, and the ankle monitor was irritating her skin.

DeLeon’s motion stated her carcinoma was in remission but that the “skin trauma and

inflammation [could] increase the possibility of recurrence” of her carcinoma. The trial

court denied the motion on July 28, 2020. On November 18, 2020, DeLeon filed a second

motion to modify her bond conditions, which was not ruled on by the trial court.

        In March of 2021, DeLeon filed this petition for writ of habeas corpus to amend her

bond conditions. She made similar allegations as she raised in her motion to modify bond

conditions but also alleged that the GPS ankle monitor “impinges on her constitutional

rights.” The trial court denied the petition, and this appeal followed.2

                                       II.     BAIL REDUCTION

A.      Standard of Review and Applicable Law

        A trial court’s pretrial bail determination is reviewed under an abuse of discretion

standard. See Ex parte Cardenas, 557 S.W.3d 722, 729 (Tex. App.—Corpus Christi–



        1
            DeLeon was released on an attorney signature bond with the GPS ankle monitor as a condition
of the bond.
          2
            Because this is an appeal from the denial of an application for habeas corpus relief and not an
appeal from an order setting bail or from the denial of a pretrial motion for bail reduction, we have
jurisdiction. See Ragston v. State, 424 S.W.3d 49, 50–52 (Tex. Crim. App. 2014); see also Fuentes v. State,
No. 13-20-00360-CR, 2021 WL 3085765, at *2 (Tex. App.—Corpus Christi–Edinburg July 22, 2021, no pet.
h.) (mem. op., not designated for publication); Ex parte Taylor, No. 02-20-00010-CR, 2020 WL 1963788,
at *1 n.1 (Tex. App.—Fort Worth Apr. 23, 2020, no pet.) (mem. op.).
                                                    2
Edinburg 2018, no pet.) (citing Ex parte Rubac, 611 S.W.2d 848, 849–50 (Tex. Crim. App.

1981)); see also Fuentes v. State, No. 13-20-00360-CR, 2021 WL 3085765, at *3 (Tex.

App.—Corpus Christi–Edinburg July 22, 2021, no pet. h.) (mem. op., not designated for

publication). “In reviewing a trial court’s bond decision, the appellate court measures the

trial court’s ruling against the same factors it used in ruling on bail in the first instance.”

Ex parte Anunobi, 278 S.W.3d 425, 428 (Tex. App.—San Antonio 2008, no pet.). A trial

court only abuses its discretion when it acts in an arbitrary and unreasonable manner

without reference to any guiding rules or principles. Cardenas, 557 S.W.3d at 730. A trial

court’s ruling will not be disturbed as long as it lies within the zone of reasonable

disagreement. Clemons v. State, 220 S.W.3d 176, 178 (Tex. App.—Eastland 2007, no

pet.) (per curiam).

       “The chief purpose of bail is to secure the presence of the [accused] in court for

trial.” Cardenas, 557 S.W.3d at 730 (citing Ex parte Dupuy, 498 S.W.3d 220, 230 (Tex.

App.—Houston [14th Dist.] 2016, no pet.)). Both the United States and Texas

Constitutions protect the right to be free from excessive bail. See U.S. CONST. amend.

VIII; TEX. CONST. art. 1, § 11.

       Article 17.15 of the Texas Code of Criminal Procedure sets forth five statutory

factors for the trial court to consider when setting bail. See TEX. CODE CRIM. PROC. ANN.

art. 17.15. The trial court must consider the following: (1) the bail must be sufficiently high

to ensure compliance; (2) the bail must not be used as an instrument of oppression;

(3) the nature of the offense and the circumstances under which it was committed; (4) the

accused’s ability to make bail; and (5) the future safety of the victim and the community.


                                              3
Cardenas, 557 S.W.3d at 730 (citing TEX. CODE CRIM. PROC. ANN. art. 17.15). In addition,

the trial court may also consider: (1) the accused’s work history; (2) her family and

community ties; (3) the length of her residency; (4) any prior criminal history;

(5) conformity with previous bond conditions; (6) the existence of any other outstanding

bonds; and (7) aggravating circumstances alleged to have been involved in the charged

offense. Id. (citing Rubac, 611 S.W.2d at 849–50).

       To secure a defendant’s attendance at trial, a magistrate may impose any

reasonable bond condition related to the safety of the victim of the alleged offense or to

the safety of the community. TEX. CODE CRIM. PROC. ANN. art. 17.40(a). Bond conditions,

however, must not unreasonably impinge on an individual’s constitutional rights. Ex parte

Anderer, 61 S.W.3d 398, 402 (Tex. Crim. App. 2001). “The trial court’s discretion to set

the conditions of bail is not . . . unlimited.” Anunobi, 278 S.W.3d at 427. “A condition of

pre-trial bail is judged by three criteria: it must be reasonable; it must be to secure the

[accused]’s presence at trial; and it must be related to the safety of the alleged victim or

the community.” Id. (citing Anderer, 61 S.W.3d at 401–02).

       In a habeas case, the appellant bears the burden of showing that the trial court

abused its discretion in imposing the specific condition. Id. (citing Rubac, 611 S.W.2d at

849). The burden of proof is on the applicant for bail reduction to show that the bail set is

excessive. Ex parte Kimes, 872 S.W.2d 700, 703–04 (Tex. Crim. App. 1993); Rubac, 611

S.W.2d at 849.

B.     Discussion

       At a hearing on her writ of habeas corpus, DeLeon’s counsel presented argument


                                             4
to the trial court regarding her complaints. He stated that DeLeon was given the GPS

ankle monitor as a condition of her bond in December 2019, fifteen months prior. He

explained that she has strong ties to the Rio Grande Valley and owns property in the area.

Counsel agreed that she does have family in Mexico but said she rarely travels there and

would be willing to surrender her passport. He also stated that she had no prior criminal

history.

       The State and DeLeon stipulated to testimony DeLeon’s daughter had previously

provided explaining DeLeon’s “cancer issue.” Prior testimony discussed the treatment

DeLeon had undergone in 2019, which included radiation with check-ups throughout her

treatment time. Counsel stated DeLeon was due for another check-up in January 2020,

but the incident with her husband occurred in December 2019, and she no longer had

medical insurance as it was through him. DeLeon submitted photographs of minor

abrasions and bruising and what counsel referred to as a “actual lesion or growth” near

the GPS ankle monitor. However, DeLeon did not submit any documentation from her

doctor regarding the necessity of removing the GPS ankle monitor. Counsel stated that a

week prior to the hearing, DeLeon spoke to a radiation oncologist who said he was not

“qualified” to make an analysis and referred her to a dermatologist. DeLeon had been

unable to make an appointment at the time of this hearing.

       The State responded by explaining that it has concerns with removing the GPS

ankle monitor due to DeLeon’s ties outside of the country. It also noted the absence of “a

doctor or some other medical specialist or medical professional to express some level of

concern that what we’re seeing is something that could be a health hazard.” It did agree


                                            5
that if proper medical documentation was submitted at a later date, it was an issue that

could be revisited.

       The trial court expressed its concerns and reservations with DeLeon’s request. It

stated that surrendering a passport does not prevent someone from leaving the country,

as passports are for “re-entry.” The trial court stated it was willing to remove the GPS

ankle monitor if DeLeon would agree to the alternative incarceration program (AIP), 3

where he would give her permission to travel only for medical appointments. DeLeon

stated that AIP was too “burdensome and onerous” as an alternative. In its findings of fact

and conclusions of law, the trial court stated:

       5.        That an alternative condition suggested by the Court to assure
                 [DeLeon]’s attendance was rejected by [DeLeon], acting by and
                 through her counsel.

       6.        That, in consideration of the evidence, as proffered by agreement of
                 counsel for both [DeLeon] and the State, along with the severity of
                 the charge for which [DeLeon] stands charged, the Court believes
                 that [DeLeon] has failed to establish a reasonable alternative to the
                 GPS monitor to secure [DeLeon]’s attendance at future Court
                 hearings and/or Trial.

       The burden is on DeLeon to show error requiring reversal and that the bail was

excessive, and we find that she did not meet her burden. See Kimes, 872 S.W.2d at 703–

04; Rubac, 611 S.W.2d at 849; see also Fuentes, 2021 WL 3085765, at *3. Given the

very serious nature of the charge against DeLeon and the potential for her to flee, the

GPS ankle monitor was not itself an unreasonable bond condition under these

circumstances. See TEX. CODE CRIM. PROC. ANN. art. 17.15. In an attempt to address her

unverified medical concerns, the trial court offered DeLeon an alternative to the GPS


       3
           The alternative incarceration program (AIP) is similar to a house arrest program.
                                                     6
ankle monitor that is designed to “secure the presence of the defendant in court for trial.”

See Cardenas, 557 S.W.3d at 730. She chose not to accept the alternative and has

provided no evidence or explanation for why AIP would be unduly burdensome under the

circumstances. Therefore, the trial court did not abuse its discretion in denying her petition

for writ of habeas corpus. We overrule DeLeon’s sole issue.

                                     III.    CONCLUSION

       We affirm the trial court’s ruling.



                                                                 GINA M. BENAVIDES
                                                                 Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
26th day of August, 2021.




                                              7